Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 3 states that the steady-state levels of monohydoxy derivative of oxcarbazepine are in the range of about 6 micrograms/ml to about 10 micrograms/ml steady-state levels of monohydoxy derivative of oxcarbazepine are in the range of about 2 micrograms/ml to about 5 micrograms/ml.  It’s unclear how the steady-state Cmax levels can be both (1) in the range of about 6 micrograms/ml to about 10 micrograms/ml and (2) in the range of about 2 micrograms/ml to about 5 micrograms/ml, as these two ranges are different ranges, and a steady-state Cmax level cannot simultaneously be both in a range of about 6 micrograms/ml to about 10 micrograms/ml and in a range of about 2 micrograms/ml to about 5 micrograms/ml.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-10, and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over as being unpatentable over US 20040185095 to Franke in view of US 4792452 to Howard.  Franke teaches a method of treating epileptic seizures comprising administration of oxcarbazepine (paragraph 2).  Franke desires controlled-release formulations, and teaches the disadvantage of immediate formulations which cause an undesired rapid increase of the plasma level of the active metabolite monohydroxydihydrocarbamazepine (MHD), which is associated with undesired side effects such as nausea, dizziness and fainting, and taking multiple immediate release pills throughout the day has problems with patient compliance with taking the medication on the schedule directed by the doctor (paragraphs 4-5).  Franke desires once-a-day formulations (paragraph 6).   Franke teaches oxcarbazepine (a basic medicament) in an amount of 600 mg is used to treat seizures including tonic-clonic seizures (paragraph 99; claim 18).  
Franke fails to teach a formulation comprising oxcarbazepine comprising a homogeneous matrix comprising oxcarbazepine, a matrix-forming polymer, at least one agent that enhances the solubility of oxcarbazepine.
Howard discloses a controlled-release pharmaceutical formulation providing pH-independent drug release which overcomes the problems of bioavailability variation during therapy (col 1, lines 5-27).  The sustained release formulation of Howard provides release into media of differing pH and provides consistent sustained release of the drug inside and outside of the stomach (col 1, lines 15-57).  The formulation comprises a controlled-release formulation comprising a homogenous matrix comprising a medicament of a basic nature, a hydrocolloid gelling agent, such as hydroxymethyl cellulose (a matrix-forming polymer; a cellulosic polymer), polyvinylpyrrolidone, (a surface active agent; at least one agent that enhances the solubility of oxcarbazepine), and an alginic acid polymer (a release promoting agent; a polymer having pH dependent solubility; an enteric polymer) (col 1, line 60 to col 4, line 14; col 9, lines 29-30). The formulation may be tableted (Examples).  This meets the present claims, with the exception that Howard does not specify that the medicament of basic nature may be oxcarbazepine.
It would have been obvious to one of ordinary skill in the art to incorporate oxcarbazepine into the formulation of Howard to afford a controlled-release formulation of oxcarbazepine for the treatment of seizures. The controlled-release oxcarbazepine formulation will have the advantage of avoiding spikes in the drug serum level, thereby alleviating side effects, and the advantage of being taken less frequently than an immediate release formulation, thereby increasing patient compliance with taking the medication on the schedule directed by the doctor.  The expectation of success is high, as the formulation of Howard is designed for basic medicaments, and oxcarbazepine is a basic medicament.   It would have been obvious to use the formulation comprising oxcarbazepine to treat tonic-clonic seizures, as oxcarbazepine treats tonic-clonic seizures.  Regarding the steady-state Cmax levels of claims 2-3, it would have been obvious to one of ordinary skill in the art to minimize fluctuations between Cmin and Cmax of the monohydroxy derivative of oxcarbazepine, as Franke teaches that undesired rapid increase of the plasma level of the monohydroxy derivative of oxcarbazepine causes undesired side effects.   In the course of reducing undesired side effects, the artisan would find a steady-state Cmax level of the monohydroxy derivative of oxcarbazepine in the range of about 6 micrograms/ml to about 10 migrograms/ml and the range of about 2 migrograms/ml to about 5 migrograms/ml through routine experimentation.  Regarding claims 9-10, there are only two categories of people: adult and child.  As there are only two categories of people, adult or child, it would have been obvious to try either, as both adults and children suffer from seizures.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
April 9, 2021